Citation Nr: 0112823	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the 10 percent disability evaluation assigned for the 
veteran's right knee disability was properly reduced to 0 
percent, and whether the veteran is entitled to an increased 
evaluation for that disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from June 1979 to August 1996.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) in which the RO reduced the evaluation 
assigned to the veteran's right knee disability from 10 
percent to a noncompensable disability evaluation, effective 
May 1, 1999.  

The Board initially notes that the veteran requested a 
hearing at the RO in connection with this claim.  The veteran 
was scheduled for a hearing in August 1999, but requested 
that the hearing be postponed.  The hearing was rescheduled 
in October 1999, but the claims file reflects that the 
veteran failed to appear at the hearing.  Accordingly, the 
veteran's case will be processed as though the request for 
hearing has been withdrawn. 


REMAND

The veteran claims that the RO improperly reduced the 
disability evaluation assigned for his right knee disability 
from 10 percent to a noncompensable disability evaluation and 
is seeking restoration of the 10 percent disability 
evaluation.  Additionally, in a January 2000 VA Form 9 
(Appeal To Board of Veterans' Appeals), the veteran indicated 
that his knee remained "painful and should be compensable."  
The Board interprets the veteran's January 2000 statement as 
being a request for an increased disability evaluation for 
his right knee disability.  Therefore, the issue on appeal 
actually encompasses both the veteran's request for 
restoration of his 10 percent disability evaluation and his 
request for an increased disability evaluation and is more 
appropriately characterized as noted on the first page of 
this remand.  However, based on a review of the evidence, the 
Board finds that additional development is necessary prior to 
adjudication of the veteran's appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

With specific regard to the facts of this case, a review of 
the claims file shows that in a December 1996 rating 
decision, the RO granted service connection and assigned a 10 
percent disability evaluation for status post partial medial 
meniscectomy of the right knee with arthritis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  The RO 
proposed reduction of this disability evaluation in a 
December 1998 rating decision and actually reduced the 
disability evaluation in a February 1999 rating decision.  In 
an August 1999 VA Form 21-4138, the veteran advised the RO 
that he was attempting to obtain additional medical evidence 
from his rheumatologist.  The veteran indicated that it would 
take approximately one month for him to obtain this 
additional medical evidence.  However, this additional 
evidence was not associated with the claims file.  The VCAA 
specifically provides that the Secretary "shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain."  The 
Board concludes that treatment records from the veteran's 
rheumatologist could be relevant to the propriety of the 
rating reduction as well as to the issue of whether the 
veteran is entitled to an increased disability evaluation for 
his right knee.  Therefore, this matter should be remanded to 
the RO so that records from the veteran's rheumatologist can 
be obtained and associated with the claims file.  

Additionally, while this matter is in remand status, the 
veteran should be afforded a VA examination to determine the 
nature and extent of his right knee disability.  The veteran 
alleges that his knee remains painful and that he is entitled 
to a compensable disability evaluation.  As such, an 
examination will be helpful in evaluating this aspect of the 
veteran's claim.  

Accordingly, in order to give the veteran every consideration 
with regard to the current appeal, this case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
obtain complete information regarding the 
identity and the address of the 
rheumatologist referenced in the 
veteran's August 1999 statement.  The RO 
should then request and associate these 
treatment records with the claims file.

2.  The veteran should also be afforded 
an appropriate VA examination to 
determine the current nature and extent 
of his right knee disability.  The 
examiner should review the entire claims 
folder, and all appropriate tests should 
be conducted.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  In addition to noting 
the range of motion of the knee, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional loss of range of motion of 
the knee due to pain on use, including 
flare-ups, weakened movement, excess 
fatigability; or incoordination.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The veteran's 
right knee disability has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The examiner should attempt to 
quantify the degree of impairment of the 
veteran's right knee in terms of the 
nomenclature set forth in the rating 
criteria for this Diagnostic Code, and if 
applicable, other rating criteria for 
knee disabilities.  See 38 C.F.R. § 4. 
81a, Diagnostic Codes 5256-5263.  The 
examiner should also comment on the 
impact that the veteran's service-
connected disability has on his ordinary 
activity and his ability to obtain and 
maintain gainful employment.  The 
examiner is requested to provide a 
detailed rationale for all opinions 
expressed. 

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  The RO should also undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  

4.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


